EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claims 19-21 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Schroeder et al. (US-8,387,638 B2) teaches a device comprising: an elongated body; a movable arm coupled to the elongated body; a power source connector; a sensor; wherein the sensor is capable of detecting an orientation of the device and producing an electronic signal based on the orientation, wherein the electronic signal is capable of at least partially causing a rotational movement of the movable arm (as per the claims), However, Schroeder et al. lacks two rotation wheels and two release and lock mechanisms, wherein rotational movement of the arm is caused by releasing at least one of the two release and lock mechanisms, wherein the two release and lock 
Schroeder et al. (US-8,490,637 B2) teaches a device comprising: an elongated body; a movable arm coupled to the elongated body; a power source connector; a sensor; a locking mechanism; wherein the sensor is capable of detecting an orientation of the device and producing an electronic signal based on the orientation, wherein the electronic signal is capable of at least partially causing a rotational movement of the movable arm (as per the claims), However, Schroeder et al. lacks two rotation wheels and more than one (release and) lock mechanism, wherein rotational movement of the arm is caused by releasing at least one of the two release and lock mechanisms, wherein the two release and lock mechanisms engage the two rotation wheels separately, and wherein the two rotation wheels are capable of driving the movable arm in different directions. It would not have been obvious to one of ordinary skill in the art to include these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268.  The examiner can normally be reached on M-F: 11AM-7PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636